          Case:
         Case    19-16855, 01/12/2021,
              4:13-md-02420-YGR        ID: 11961465,
                                   Document          DktEntry:
                                              2690 Filed       32, Page
                                                         01/12/21       1 of
                                                                     Page    2 2
                                                                          1 of




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          JAN 12 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
In re: LITHIUM ION BATTERIES                       No.    19-16855
ANTITRUST LITIGATION,
______________________________                     D.C. No. 4:13-md-02420-YGR
                                                   Northern District of California,
INDIRECT PURCHASER PLAINTIFFS,                     Oakland

                   Plaintiff-Appellee,             ORDER

GORDON B. MORGAN,

                   Objector-Appellant,

  v.

PANASONIC CORPORATION; et al.,

                   Defendants-Appellees.

         Appellant’s unopposed motion (Docket Entry No. 31) for voluntary

dismissal is granted. This appeal is dismissed with prejudice. Fed. R. App. P.

42(b).

         This order served on the district court shall serve as the mandate of this

court.

         Appellant’s motion (Docket Entry No. 29) to stay appellate proceedings is

denied as moot.




SSR/Pro Mo
        Case:
       Case    19-16855, 01/12/2021,
            4:13-md-02420-YGR        ID: 11961465,
                                 Document          DktEntry:
                                            2690 Filed       32, Page
                                                       01/12/21       2 of
                                                                   Page    2 2
                                                                        2 of




                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Sofia Salazar-Rubio
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7




SSR/Pro Mo                               2                                   19-16855
